ORDER

PER CURIAM.
Dennis Saunders appeals the trial court’s denial of his motion, pursuant to Rule 24.035, to vacate, set aside or correct the judgment and sentence. Mr. Saunders contends that his post-conviction counsel abandoned him by failing to file an amended Rule 24.035 motion and by failing to request an evidentiary hearing. He also alleges that the motion court erred by failing to make a record of his post-conviction counsel’s compliance with Rule 24.035(e).
Counsel did not abandon his client by failing to file an amended motion under Rule 24.035. Counsel’s Affidavit and Notice of Waiver of Amended Pleadings demonstrated his compliance with Rule 24.035, and no fur*725ther record was required to be made by the motion court.
Judgment affirmed. Rule 84.16(b).